THE COURT.
By permit of the Commissioner of Corporations issued December 20,1956, and extensions thereof, Continental Thrift was authorized as an industrial loan company to sell and issue thrift certificates during a period ending April 30, 1958. The company petitioned for further extension of the permit; after notice and hearing duly had, its application was denied. Annulment of the order of denial was sought in the instant proceeding in the superior court. By its judgment the court annulled the order of denial and remanded the proceeding for further hearing and determination by respondent commissioner. Both the company and the commissioner appealed.
Motion was heretofore made by the company to dismiss both appeals upon the grounds that the term of the permit had expired and the company had commenced proceedings for its dissolution. The motion was denied. Thereafter by documentary evidence filed herein, it has been shown that the affairs of the company have been wound up and that it has been dis*825solved pursuant to sections 5200 and 5201 of the Corporations Code.
It appearing to the court that the issues involved in the proceeding in the superior court and presented upon the appeals have become moot, the appeal of the company and that of the commissioner are hereby dismissed without costs to either party.